DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 9-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 	Claims 1-8 are cancelled.  Claims 9, and 14-17 are amended.

Response to Amendment
	The amendment file don 29 Sep. 2022 have been entered.
The declaration under 37 CFR 1.132 filed 29 Sep. 2022 is insufficient to overcome the rejections as set forth in the last Office action because of the reasons set forth below.

	Dr. Shirakami declares that 0.9% ascorbic acid-added 211At aqueous solution prepared in example 1, 211At aqueous solution prepared in reference example 1 and Na123I aqueous solution as a comparison control was analyzed by TLC.  In the 0.9% ascorbic acid added 211At aqueous solution, a radioactive spot corresponding to 211At astatide ion was detected at the position of Rf=-0.82 with 100% radiochemical purity.  In contrast, in the aqueous solution of reference example 1, the radiochemical purity of 211At- was not more than 20% and most of the radioactivity was detected as a plurality of radioactive impurities near the point of origin and near the solvent tip.  In biodistribution tests in the ascorbic acid group, the radioactivity counts of the thyroid gland was about 4 times higher than that of the control group.  The radioactivity count of the stomach, spleen and liver was higher in the control group than the ascorbic acid group.  It was suggest that the administration of a 211At- aqueous solution prepared to have a high purity by the addition of ascorbic acid to rats enhances the accumulation of radioactivity in the stomach and other organs.  It was suggested that the ascorbic acid added 211At aqueous solution enhances the therapeutic effect on thyroid cancer, reduces exposure of other organs such as the stomach to radiation and enables safer treatment.  The radiochemical purity of a 1% Na2SO3 added 211At aqueous solution was analyzed by TLC as above.  The radiochemical purity of the 211At- was 12.2% which is markedly lower than that when 1% ascorbic acid was used. 

Dr. Shirakami’s declaration filed 29 Sep. 2022 has been fully considered but it is not persuasive.  Instant claim 9 is directed to a method comprising a step of adding a reducing agent selected from the group consisting of ascorbic acid, a salt with ascorbic acid, cysteine, glutathione and iron(II) sulfate to an aqueous solution, an ethanol solution, or an aqueous ethanol solution comprising an impurity derived from 211At.  Instant claims 13-17 are directed to an aqueous solution, an ethanol solution or an aqueous ethanol solution comprising 211At- of a radiochemical purity of not less than 30%.  Unexpected results must be commensurate in scope with the claims.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In experiment (I), the Dr. Shirakami declaration establishes that a 0.9% ascorbic acid added 211At exhibits a 100% radiochemical purity as measured by TLC.  The radioactive spot for 211At was inferred from the radioactive spot for 123I-iodide (123I-).  In addition, at experiment II, the Dr. Shirakami declaration establishes that a 1% Na2SO3 added aqueous solution exhibited a radiochemical purity of 12.2%.  The Dr. Shirakami declaration does not establish that any salt of ascorbic acid, cysteine, glutathione and iron(II) sulfate at any concentration in an aqueous solution, ethanol solution or an aqueous ethanol solution is capable of producing a solution of 211At- at a high radiochemical purity. The Dr. Shirakami declaration does not establish that higher concentrations of Na2SO3 are unable to produce a 211At- solution at a radiochemical purity of not less that 30%.  At Radionuclides, Carlin teaches Na2SO4 at a final concentration of 2×10-4 mol/L but does not teach a radioactivity concentration.  Unexpected results require a comparison with the closest prior art.  How does experiment II compare to Carlin who doesn’t teach a radioactivity concentration but teaches minimizing the formation of higher oxidation species?  Expected beneficial results are evidence of obviousness.  See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Carlin teaches the addition of a reducing agent to an aqueous solution of 211At- to minimize the formation of higher oxidation species.  Guerard teaches ascorbate as a suitable reducing agent to add to solutions of 211At- to minimize the formation of higher oxidation species.  Consequently, a person of ordinary skill of ordinary skill in the art would have expected that adding ascorbate to aqueous solution of 211At- would result in a radiochemical purity of not less than 30%.


Response to Arguments
	In view of Applicants amendments, the rejection of claims 9 and 14-17 under 35 USC 112(b) as being indefinite is withdrawn.
	The rejection of claim 13 under 35 USC 103 as being unpatentable over Petrich et al. (Eur. J. Nucl. Med.; published 2002) is withdrawn.
	In view of Applicants amendments, the rejection of claims 9-12, and 14-17 under 35 USC 103 as being unpatentable over Carlin et al. (J. Nucl. Med.; published 2003), in view of Guerard et al. (WO 2017/089492 A1; published 1 Jun. 2017) and Cyr et al. (WO 2011/147762 A2; published 1 Dec. 2011) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlin et al. (J. Nucl. Med.; published 2003), in view of Guerard et al. (WO 2017/089492 A1; published 2017) and Cyr et al. (WO 2011/147762 A2; published 2011) for the reasons cited in the Office action filed on 29 Jun. 2022.

Applicants Arguments
	Applicants assert that Guerard discloses Na2S2O3 as a particularly preferable reducing agent.  Indeed, ascorbic acid was not used as a reducing agent in a single example.  A person of ordinary skill would not have been motivated to modify Carlin to substitute Na2SO3 with ascorbate since Guerard teaches that Na2SO3 is the most preferred reducing agent.  Cyr does not disclose a method of preparing a solution comprising 211At- using a reducing agent altogether much less provide motivation to modify Carlin to substitute Na2SO3 with ascorbate.  In Example II in the rule 132 declaration, a 1% ascorbic acid treated 211At aqueous solution produced a radiochemical purity of 95.7% whereas a 1% Na2SO3 treated 211At aqueous solution produced a radiochemical purity of only 12.2%.

Applicant's arguments filed 29 Sep. 2022 have been fully considered but they are not persuasive. The Dr. Shirakami declaration is ineffective for the reasons discussed above.  Carlin teaches an aqueous solution comprising 211At- (astatide ion) and Carlin teaches the addition of a reducing agent to minimize the formation of higher oxidation species.  Carlin does not teach a radioactivity concentration.  Guerard teaches the use of ascorbate as a reducing agent for use with 211At- .  Consequently, there is adequate motivation in Guerard to substitute the reducing agent in Carlin with ascorbate.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A person of ordinary skill in the art would have been motivated to substitute the reducing agent in Carlin’s composition solution comprising 211At- with ascorbate to gain the advantage of a reducing agent derived from vitamin c an essential nutrient suitable for minimizing the formation of higher oxidation species of astatide ion and suitable for administration to human subjects.  Cyr teaches ascorbate as a most preferred reducing agent.  At pg. 4, Cyr teaches that iodide is prone to oxidation by air or oxidizing free radicals to generate volatile free radioiodine.  Therefore the antioxidant/reductant thiosulfate has been employed as a reducing agent stabilizer for [131I]sodium iodide solutions.  Consequently, there is adequate motivation in Cyr to substitute the reducing agent in Carlin with ascorbate.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim(s) 9-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlin et al. (J. Nucl. Med.; published 2003), in view of Guerard et al. (WO 2017/089492 A1; published 1 Jun. 2017; see IDS filed on 9 Sep. 2020) and Cyr et al. (WO 2011/147762A2; published 1 Dec. 2011; see attached 892).

Carlin et al. teach in vitro cytotoxicity of 211At-astatide and 131I-iodide to glioma tumor cells expressing the sodium/iodide symporter (see title).  Carlin et al. teach that astatine the heaviest of the halogens, exhibits a pronounced accumulation in the thyroid gland in halide form and in the stomach (see pg. 1827).  Carlin et al. teach that the radionuclide 211At produced at Duke via the 209Bi(α,2n)211At reaction as previously described.  It was isolated from the condenser by washing with approximately 1 mL phosphate buffer saline (PBS), pH 7.4 (adjusting to neutral pH by adding a buffer).  After isolation, Na2SO3 was added to the final concentration of 2×10-4 mol/L to minimize the formation of higher oxidation species (see pg. 1828).
	Carlin et al. do not disclose a method for producing an aqueous solution comprising 211At at a radiochemical purity of not less than 30%, the method comprising the step of adding ascorbic acid to the aqueous solution.   Carlin et al. do not teach a solution comprising 211At- at a radiochemical purity of not less than 30%.
	Guerard et al. teach a method for synthesizing iodo- or astatoarenes using diaryliodonium salts (see title).  Guerard et al. teach the reduction step of astatine.  The reduction may be performed using a reducing agent such as ascorbate (see pg. 16).  
	Cyr et al. teach stabilized radiopharmaceutical composition (see title).  Cyr et al. teach that it is imperative to have a specific radiopharmaceuticals with high purity (see pg. 1).  Cyr et al. teach that in considering possible autoradiolytic process in the [131I]sodium iodide solution, iodide is a simple elemental anion, and therefore possesses no chemical bonds to break.  However, the iodide is prone to oxidation by air or oxidizing free radicals to generate volatile free radioiodine [131I]I2.  Therefore, the antioxidant/reductant thiosulfate has been employed as a reducing stabilizer for [131I] sodium iodide solutions (see pg. 4).  Cyr et al. teach 211At (see pg. 5).  Sodium ascorbate can significantly increase the products shelf life and give less degradation prior to injection into patient (see pg. 5).  Cyr et al. teach sodium ascorbate as a most preferred radioprotectant (see pg. 6). Cyr et al. teach water and ethanol for preparing injection and a most preferred pH range of 6 to 7.5 (see pg. 12).
	It would have been obvious to a person of ordinary skill in the art to modify the method and composition of Carlin et al. (method of adding a reducing agent to an aqueous solution of 211At- and composition solution comprising 211At- obtained by the method) by substituting Na2SO4 with ascorbate in amount to achieve a radiochemical purity of not less than 30% as taught by Guerard et al. and Cyr et al. because it would have been expected to advantageously enable water soluble reducing agent derived from vitamin C, an essential nutrient, suitable for reducing/stabilizing  211At- (astatide) at high purity and suitable for administration to human subjects.  The radiochemical purity of the aqueous solution comprising 211At- is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have been motivated to arrive at a radiochemical purity of not less than 30% through routine experimentation in order to achieve the optimal tumoricidal doses while minimizing off target toxicity due to the formation of higher oxidation species.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618